Response to Amendment
The amendment filed on 6/30/2022 has been entered and considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling et al (PGPUB 2013/0106813 A1) in view of Zhang et al (PGPUB 2018/0332261 A1).
Independent Claims
	As to claim 1, Hoteling (Figs. 2, 3) teaches, a remote display system (i.e. display on mobile devices, ¶ 18) comprising:
a liquid-crystal display (LCD) (LCD, ¶ 23);	
an outer surface (i.e. upper surface of cover layer 44) that forms a gap (i.e. the gap is from the touch sensor array 51 to the upper portion of display structure, which includes upper polarizer 64 and upper surface of structures 62) between the outer surface and the LCD, the outer surface located on a front side of the remote display system (i.e. upper surface of cover layer 44 is exposed to user’s touch on front side, or top side as shown in Fig. 3)(Fig. 3);
a light sensor (ambient light sensor 52) disposed within the gap and covering a portion of the LCD (i.e. covers upper portion of structure 62), the light sensor disposed external to the LCD (i.e. light sensor 52 is disposed on top of the LCD structure as shown in Fig. 3)(¶ 42); and
a flexible printed circuit board (PCB) (flex circuit cable 90) that couples the light sensor to a power source (i.e. light sensors are connected to flexible printed circuits or traces on and must be connected to a power source in order to operate), and
wherein the flexible PCB extends from the front side (i.e. front side of LCD structure) to a back side (i.e. bottom side in Fig. 3) of the remote display system (Fig. 3: i.e. cable 90 extends from front side of the LCD structure to the bottom side as shown in the figure).
Hotelling does not specifically teach a flexible printed circuit board that couples the light sensors to a server.
Zhang (Fig. 3) teaches, a flexible printed circuit board that couples the light sensors to a server (¶ 19: i.e. the operation of the display device and photo sensor may be controlled remotely by a central server).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Zhang’s method of remotely testing and controlling the display device into Hotelling’s display device, so as to detect potential malfunction of display device (¶ 29).

	As to claim 10, Hoteling (Figs. 2, 3) teaches, a method of monitoring a remote display system (i.e. display on mobile devices, ¶ 18) comprising a liquid-crystal display (LCD) (LCD, ¶ 23) and an outer surface (i.e. upper surface of cover layer 44) that forms a gap (i.e. the gap is from the touch sensor array 51 to the upper portion of display structure, which includes upper polarizer 64 and upper surface of structures 62) between the outer surface and the LCD, the outer surface located on a front side of the remote display system (i.e. upper surface of cover layer 44 is exposed to user’s touch on front side, or top side as shown in Fig. 3)(Fig. 3), the method comprising:
disposing a light sensor (ambient light sensor 52) within the gap and covering a portion of the LCD (i.e. covers upper portion of structure 62), the light sensor disposed external to the LCD (i.e. light sensor 52 is disposed on top of the LCD structure as shown in Fig. 3)(¶ 42); and
coupling, via a flexible printed circuit board (PCB) (flex circuit cable 90), the light sensor to a power source (i.e. light sensors are connected to flexible printed circuits or traces on and must be connected to a power source in order to operate), and
wherein the flexible PCB extends from the front side (i.e. front side of LCD structure) to a back side (i.e. bottom side in Fig. 3) of the remote display system (Fig. 3: i.e. cable 90 extends from front side of the LCD structure to the bottom side as shown in the figure).
Hotelling does not specifically teach a flexible printed circuit board that couples the light sensors to a server.
Zhang (Fig. 3) teaches, coupling, via a flexible printed circuit board, the light sensors to a server (¶ 19: i.e. the operation of the display device and photo sensor may be controlled remotely by a central server).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Zhang’s method of remotely testing and controlling the display device into Hotelling’s display device, so as to detect potential malfunction of display device (¶ 29).

	As to claim 19, Hoteling (Figs. 2, 3) teaches, a non-transitory computer readable medium (¶ 29: storage and processing circuit 30 with memory, ¶ 30: control algorithm and softrware) having instructions stored thereon that, when executed by one or more processors (processing circuit 30), cause the processors to monitor a remote display system (i.e. display on mobile devices, ¶ 18) comprising:
a liquid-crystal display (LCD) (LCD, ¶ 23);	
an outer surface (i.e. upper surface of cover layer 44) that forms a gap (i.e. the gap is from the touch sensor array 51 to the upper portion of display structure, which includes upper polarizer 64 and upper surface of structures 62) between the outer surface and the LCD, the outer surface located on a front side of the remote display system (i.e. upper surface of cover layer 44 is exposed to user’s touch on front side, or top side as shown in Fig. 3)(Fig. 3);
a light sensor (ambient light sensor 52) disposed within the gap and covering a portion of the LCD (i.e. covers upper portion of structure 62), the light sensor disposed external to the LCD (i.e. light sensor 52 is disposed on top of the LCD structure as shown in Fig. 3)(¶ 42); and
a flexible printed circuit board (PCB) (flex circuit cable 90) that couples the light sensor to a power source (i.e. light sensors are connected to flexible printed circuits or traces on and must be connected to a power source in order to operate), and
wherein the flexible PCB extends from the front side (i.e. front side of LCD structure) to a back side (i.e. bottom side in Fig. 3) of the remote display system (Fig. 3: i.e. cable 90 extends from front side of the LCD structure to the bottom side as shown in the figure), the monitoring system comprising:
activating a heartbeat cursor (i.e. signal indicating detection of proper display)at least within the portion of the LCD (¶ 19: i.e. the operation of the display device is controlled by a central server, ¶ 21: i.e. automatically determine if display device is operating properly).

Hotelling does not specifically teach a flexible printed circuit board that couples the light sensors to a server.
Zhang (Fig. 3) teaches, a flexible printed circuit board (i.e. usage of flexible printed circuit board is discussed in Hotelling above) that couples the light sensors to a server (¶ 19: i.e. the operation of the display device and photo sensor may be controlled remotely by a central server),
 	receiving via the flexible PCB (¶ 15: i.e. programmable logic arrays) a voltage input from the light sensor that is responsive to the LCD (¶ 19: i.e. photodetector to capture light emitted by the display),
analyzing the voltage input to determine if the heartbeat cursor was rendered on the LCD (¶ 28, 29: i.e. The test images are displayed and then captured to detect possible malfunction of the display device. The calibration signal and the signal required to determine the status of the display device is considered as the voltage input).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Zhang’s method of remotely testing and controlling the display device into Hotelling’s display device, so as to detect potential malfunction of display device (¶ 29).

Dependent Claims
	As to claims 2 and 11, Hoteling (Fig. 3)  teaches, wherein the outer surface is a touchscreen (cover layer 44 and touch sensor array 51)(¶ 39, Fig. 3: i.e. external object 76 touches cover layer 44 to generate touch input)
	As to claims 3 and 12, Hotelling (Fig. 2) teaches, wherein the server comprises a processor (central server 206) adapted to execute instructions, the method further comprising: activating a heartbeat cursor (i.e. signal indicating detection of proper display)at least within the portion of the LCD (¶ 19: i.e. the operation of the display device is controlled by a central server, ¶ 21: i.e. automatically determine if display device is operating properly).

As to claims 4 and 13, Hotelling teaches the system of claim 3, but does not specifically teach alternating white and black pixels at approximately 2Hz.
Zhang (Fig. 5) teaches, wherein the heartbeat cursor comprises alternating white and black pixels at approximately 2 Hz (¶ 27: i.e. displaying black/white image frames at flash rate of 0.1Hz to 3Hz to monitor failure).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Zhang’s method of remotely testing and controlling the display device into Hotelling’s display device, so as to detect potential malfunction of display device (¶ 29).

	As to claims 5 and 14, Hotelling teaches the system of claim 3, but does not specifically teach wherein the light sensor is adapted to generate a voltage input responsive to the LCD.
	Zhang (Fig. 3) teaches, wherein the light sensor is adapted to generate a voltage input responsive to the LCD (¶ 19: i.e. photodetector to capture light emitted by the display).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Zhang’s method of remotely testing and controlling the display device into Hotelling’s display device, so as to detect potential malfunction of display device (¶ 29).

	As to claims 6 and 15, Hotelling teaches the system of claim 5, but does not specifically teach the processor further adapted to analyze the voltage input to determine if the heartbeat cursor was rendered on the LCD.
	Zhang (Fig. 3) teaches, the processor further adapted to analyze the voltage input to determine if the heartbeat cursor was rendered on the LCD (¶ 28, 29: i.e. The test images are displayed and then captured to detect possible malfunction of the display device. The calibration signal and the signal required to determine the status of the display device is considered as the voltage input).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Zhang’s method of remotely testing and controlling the display device into Hotelling’s display device, so as to detect potential malfunction of display device (¶ 29).

Claim(s) 7, 8, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling and Zhang  as applied to claim 1 above, and further in view of  Tanaka (PGPUB 2011/0027918 A1).
	As to claims 7 and 16, Hotelling teaches the system of claim 6, but does not specifically teach determining a state of the LCD based on the analysis.
	Zhang (Fig. 3) teaches, the processor further adapted to determine a state of the LCD based on the analysis, the state comprising one of: 
the LCD is operating properly or, the LCD has failed (¶ 51: i.e. detect errors of the displaying image sequence; ¶ 19: i.e. the display device can be LCD).
Zhang does not specifically teach a backlight of the LCD is off.
Tanaka (Fig. 4) teaches, determine a state of the LCD based on the analysis, the state comprising a backlight of the LCD is off (¶ 191: i.e. detecting defect of light emitting device; ¶ 190: i.e. the light-emitting device can be used as backlight of liquid crystal display).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Tanaka’s image analysis mechanism into Hotelling’s display device as modified with the teaching of Zhang , so as to detect and repair potential defects (¶ 191).

As to claims 8 and 17, Hotelling teaches the system of claim 7, but does not specifically teach an automatic recovery technique.
Zhang (Fig. 3) teaches, the processor further adapted to generate an automatic recovery technique if the state is the LCD has failed (¶ 19: i.e. mismatches from detection is reported to the central server, so that the display device may be serviced).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Zhang’s method of remotely testing and controlling the display device into Hotelling’s display device, so as to detect potential malfunction of display device (¶ 29).

	As to claim 20, Hotelling teaches the system of claim 6, but does not specifically teach determining a state of the LCD based on the analysis.
	Zhang (Fig. 3) teaches, determining a state of the LCD based on the analysis, the state comprising one of: 
the LCD is operating properly or, the LCD has failed (¶ 51: i.e. detect errors of the displaying image sequence; ¶ 19: i.e. the display device can be LCD),
generating an automatic recovery technique if the state is the LCD has failed (¶ 19: i.e. mismatches from detection is reported to the central server, so that the display device may be serviced).
Zhang does not specifically teach a backlight of the LCD is off.
Tanaka (Fig. 4) teaches, determine a state of the LCD based on the analysis, the state comprising a backlight of the LCD is off (¶ 191: i.e. detecting defect of light emitting device; ¶ 190: i.e. the light-emitting device can be used as backlight of liquid crystal display).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Tanaka’s image analysis mechanism into Hotelling’s display device as modified with the teaching of Zhang , so as to detect and repair potential defects (¶ 191).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling and Zhang as applied to claim 1 above, and further in view of Lim (PGPUB 2014/0085281 A1)
As to claims 9 and 18, Hotelling (Fig. 3) teaches, the thickness of the light sensor 52 can be less than 1mm (¶ 79). 
Hotelling further teaches that the light sensors can be of sizes less than 1mm, less than 500 microns, less 300 microns, and less than 150 microns or other suitable thickness. 
Hotelling does not specifically teach the thickness of FPC.
Lim (Fig. 4) teaches the thickness of FPC film to be about 300mu.
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lim’s flexible printed circuit specification into Hotelling’s display device as modified with the teaching of Zhang to provide stack height of the light sensor and the flexible PCB is approximately 1.3-1.4mm (i.e. 1mm light sensor and .3mm FPC film). The combination would have resulted in the combined height of the flexible printed circuit and the light sensor being approximately 1.3mm, so as to prevent cracks from occurring when the device is bent (¶ 38).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Due to the new limitations and amendment presented by Applicant, Examiner has reconsidered all of the prior arts in the record and have determined that Hotelling prior art is most relevant in terms of the structure of the liquid crystal display device. As discussed above, Hotelling’s display device reads on Applicant’s new claims 1, 10 and 19 structurally except for the light sensor communicating with a server. Hotelling prior art teaches a touch display device with a light sensor mounted on the display structure for detecting external light. Further, Zhang prior art teaches automatically detecting whether the display device at remote location is working properly by detecting the light generated by the display device and ambient lighting at the remote location. Zhang’s prior art is capable of reporting any errors of the display device to provide servicing through a network server. Even though no new prior arts have been presented in this office action, the scope of the rejection has been changed using Hotelling, Zhang prior arts. The new rejection is necessitated by Applicant’s amendment. Therefore, the rejection is maintained and is made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691